Citation Nr: 0505743	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-08 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to right knee 
patellofemoral stress syndrome. 

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to postoperative Bankart 
repair of the right shoulder.  

3.  Entitlement to an increased rating for right knee 
patellofemoral stress syndrome, currently evaluated as 10 
percent disabling. 

4.  Entitlement to an increased rating for instability of the 
right shoulder, status postoperative Bankart repair 
(nondominant), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his associate


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have a left knee disorder 
that is causally or etiologically related to active service, 
or that is etiologically related to a service-connected 
disability. 

2.  The veteran is not shown to have a left shoulder disorder 
that is causally or etiologically related to active service, 
or that is etiologically related to a service-connected 
disability. 

3.  The veteran's right knee patellofemoral stress syndrome 
is not shown to be productive of moderate recurrent 
subluxation or lateral instability, flexion limited to 30 
degrees, or extension limited to 15 degrees.  

4.  The veteran's instability of the right shoulder, status 
postoperative Bankart repair is not shown to be productive of 
frequent episodes of recurrent dislocation of the 
scapulohumeral joint with guarding of all arm movements of 
the major arm or limitation of motion to 25 degrees from the 
side. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004). 

2.  A left shoulder disorder was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004). 

3.  The schedular criteria for a rating in excess of 10 
percent for right knee patellofemoral stress syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic code 5024  
(2004).

4.  The schedular criteria for a rating in excess of 20 
percent for instability of the right shoulder, status 
postoperative Bankart repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.59, 4.71a, Diagnostic code 5202 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2003 statement of the case and a 
supplemental statement of the case issued in July 2004, the 
RO notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a January 2002 letter, prior to the initial adjudication 
of the veteran's right knee, left knee, and left shoulder 
claims, he was informed of VA's duty to obtain evidence on 
his behalf.  In a subsequent letter dated in August 2004, the 
veteran was informed of VA's duty with regard to his right 
shoulder claim.  The veteran was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

With respect to the notice provided to the veteran in August 
2004 for his right shoulder claim, the United States Court of 
Appeals for Veteran Claims (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (RO or AOJ) decision on a claim for 
VA benefits.  In this case, the July 2002 RO decision was 
made after November 9, 2000, the date the VCAA was enacted 
and the veteran did not receive VCAA notice until August 
2004.  The Court held that when notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Even in cases where the initial 
adjudication occurred prior to enactment of the VCAA and the 
case had been certified to the Board, the Court has held that 
the appellant has the right, on remand, to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in August 2004. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in August 2004 was not 
given prior to the July 2002 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran submitted an additional 
statement in October 2004, and additional evidence in 
February 2005.  Thus, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Accordingly, the 
Board finds that no prejudice to the veteran resulted due to 
the timing of the VCAA notice to the veteran regarding his 
right shoulder claim.

The Board also notes that in February 2005, the veteran 
waived consideration by the RO of newly submitted evidence.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated that the December 2004 personal hearing; lay 
statements; service medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With respect to the veteran's increased rating claims, 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Left knee disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder, to include as secondary to right knee 
patellofemoral stress syndrome.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records show that in September 1992, the 
veteran complained of bilateral knee pain.  He reported 
localized continuous and sharp pain in both patellae, 
asserting that the pain in the left knee was particularly 
sharp.  On examination, he exhibited edema, crepitus proximal 
to the patella, painful range of motion, positive 
neurological signs, and areas of tenderness.  It was further 
noted that he exhibited pain on patellar compression, 
tenderness of patellar facets, and mild medial joint line 
tenderness.  He was ultimately diagnosed with probable 
retropatellar pain syndrome.  In October 1992, the veteran 
again reported left knee pain and was again diagnosed with 
retropatellar pain syndrome.  No left knee disorders were 
noted at separation in January 1995. 

During VA outpatient treatment in July 1998, the veteran 
complained of left knee pain.  He underwent arthroscopy in 
August 1998.  One week following the arthroscopy, he reported 
stiffness.  Range of motion was from 0 to 130 degrees with 
pain.  In January 1999 it was noted that the veteran's left 
knee was doing 100 percent better.  In January 2000, he again 
reported chronic pain in the left knee.  In February 2001, it 
was noted that he had stiffness and aching with bending.  On 
examination, there was no swelling, tenderness, or joint 
laxity.  In April 2001, the veteran denied problems with 
instability and the examiner asserted that the veteran's knee 
pain may be a natural progression due to meniscal cartilage 
removal. 

At his April 2002 VA examination, the veteran reported that 
his left knee pain began in 1996 or 1997.  In an addendum, 
the examiner stated that the veteran's medical records 
indicated that on August 4, 1998, the veteran had an 
arthroscopy of the left knee.  The result was that there was 
no meniscal pathology, and only synovial/fat expansion into 
the lateral side of the medial plateau.  He also reportedly 
underwent minimal debridement.  The examiner indicated that 
the final diagnosis as to the left knee was synovial/fat 
expansion into lateral side of medial plateau.  The examiner 
stated that it was not service-connected or aggravated by a 
service-connected injury.  An April 2004 MRI was negative. 

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a left 
knee disorder on a direct basis.  The Board notes that the 
veteran complained of left knee pain during active service 
and showed evidence of edema, crepitus proximal to the 
patella, painful range of motion, tenderness, and was 
diagnosed with retropatellar pain syndrome.  However, there 
was no evidence of a left knee disorder at separation in 
January 1995.  In addition, the veteran has not currently 
been diagnosed with retropatellar pain syndrome and no 
physician has linked any current left knee disorders to the 
complaints noted during active service.  As such, service 
connection is not warranted on a direct basis. 

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
veteran's service-connected right knee patellofemoral stress 
syndrome and his current left knee disorder.  See Wallin, 
supra.  The Board notes that service connection was granted 
for the right knee patellofemoral pain syndrome in January 
1996.  The objective medical evidence has also demonstrated 
that the veteran has been diagnosed with left knee 
synovial/fat expansion into the lateral side of medial 
plateau and that he underwent a left knee arthroscopy in 
August 1998.  While there is evidence that the veteran has 
current left knee pathology in the form of left synovial/fat 
expansion into the lateral side of the medial plateau, there 
is no objective medical evidence of record linking a left 
knee disorder to the veteran's service-connected right knee 
patellofemoral stress syndrome.  To the contrary, the April 
2001 examiner indicated that the veteran's left knee pain may 
be a natural progression of his meniscal cartilage removal.  
Moreover, the April 2002 VA examiner asserted that the 
veteran's left knee disorder was not "service-connected" 
and had not been aggravated by a service-connected 
disability.  Absent a medical nexus opinion linking the 
veteran's left knee disorder to his service-connected right 
knee patellofemoral stress syndrome, the Board finds that 
service connection is not warranted on a secondary basis.  

To the extent that the veteran contends that he has a left 
knee disorder that is related to active service or a service-
connected disability, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left knee 
disorder, to include as secondary to right knee 
patellofemoral stress syndrome, and his claim is therefore 
denied.

2.  Left shoulder disorder

The veteran is seeking entitlement to service connection for 
a left shoulder disorder, to include as secondary to 
postoperative Bankart repair of the right shoulder.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records contain no complaints, treatment, or 
diagnoses of any left shoulder disorder.  At separation in 
January 1995, the veteran indicated that he had a "painful 
or 'trick' shoulder."  However, it was noted that he had 
reported problems with his right shoulder.  No left shoulder 
disorder was noted. 

During VA outpatient treatment in November 1999, the veteran 
reported that he had previously had left shoulder pain.  
However, he asserted that it felt "a little bit better" and 
he had increased active and passive range of motion.  At his 
February 2001 VA examination, X-rays of the left shoulder 
were normal and range of motion was within normal limits.  

During VA outpatient treatment in February and April 2001, 
the veteran reported increased pain and discomfort in his 
left shoulder.  An examination showed no instability, 
impingement, tenderness, or subluxation, and the veteran was 
diagnosed with left shoulder pain.  An August 2001 treatment 
record indicated that an MRI had shown anterior labral tear 
with increased signal in biceps tendon.  However, a separate 
August 2001 radiological report noted that there was "no 
identifiable labral tear," Hill-Sachs, or Bankart deformity.  
A September 2001 radiological report indicated that the 
veteran's left shoulder was "normal."  In November 2001, it 
was noted that the veteran had chronic tendonitis of the left 
shoulder.  

In January 2002, the veteran underwent left shoulder 
arthroscopy following complaints of instability.  At his 
April 2002 VA examination, he reported that his left shoulder 
pain began in 1995 and had worsened over the years.  
Following an examination, the veteran was diagnosed with left 
shoulder impingement syndrome that was not service-connected 
or aggravated by his service-connected right shoulder injury.  
The examiner commented that because the veteran was left-
handed and a mechanic, the frequent use of his left hand 
caused left shoulder pain and later, a diagnosis of 
impingement syndrome.  

In a January 2005 report, S.I.G., M.D. diagnosed the veteran 
with bilateral shoulder pain.  He asserted that the veteran 
had some mild fluid in the subacromial and subdeltoid bursae, 
questionable thickening of the corporal acromial ligament, 
and minor degenerative changes to the right shoulder, and to 
a lesser degree, on the left.  On examination, he had full 
motion with negative apprehension relocation sign.  He had 
full strength and good endurance without atrophy.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a left 
shoulder disorder on a direct basis.  Absent evidence of a 
left shoulder during active service or a medical nexus 
opinion linking any current left shoulder disorder to active 
service, service connection is not warranted.  As noted 
above, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of any left shoulder 
disorder during active service.  In addition, the objective 
medical evidence of record shows that the veteran initially 
sought treatment for left shoulder pain in 1999, nearly 5 
years after separation from service.  Absent evidence that 
the veteran had a left shoulder disorder during active 
service, service connection on a direct basis fails.  

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
veteran's service-connected postoperative Bankart repair of 
the right shoulder and his currently diagnosed left shoulder 
impingement syndrome.  See Wallin, supra.  The Board notes 
that service connection was granted for a postoperative 
Bankart repair of the right shoulder in January 1996.  In 
addition, the objective medical evidence has demonstrated 
that the veteran was diagnosed with left shoulder impingement 
syndrome in January 2002.  However, there is no objective 
medical evidence of record linking the veteran's left 
shoulder impingement syndrome to his right shoulder 
disability.  The only examiner to comment on the etiology of 
the veteran's left shoulder disorder was the January 2002 VA 
examiner who stated that since the veteran was left-handed 
and a mechanic, his frequent use of his left hand caused the 
left shoulder pain and later, a diagnosis of impingement 
syndrome.  He further stated that the left shoulder disorder 
was not "service-connected" or aggravated by his service-
connected right shoulder injury.  

Absent a medical nexus opinion linking the veteran's left 
shoulder disorder to his service-connected postoperative 
Bankart repair of the right shoulder, the Board finds that 
service connection is not warranted on a secondary basis.  

To the extent that the veteran contends that he has a left 
shoulder disorder that is etiologically related to active 
service or a service-connected disability, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu, supra.
 
For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder, to include as secondary to postoperative 
Bankart repair of the right shoulder, and his claim is 
therefore denied.

3.  Right knee patellofemoral stress syndrome

The veteran is currently assigned a 10 percent disability 
rating for right knee patellofemoral stress syndrome under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2004).  He contends that his right knee disability is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

The Board notes that the service connection was initially 
established for right knee patellofemoral stress syndrome in 
January 1996.  At that time, the veteran's right knee 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a noncompensable disability rating was assigned.  In 
July 2002, the RO increased the veteran's right knee 
disability rating to 10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5024, the schedule for rating 
tenosynovitis.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  As noted, the veteran's right knee disability has 
been rated by analogy to tenosynovitis under Diagnostic Code 
5024.  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  Coordination of 
rating with impairment of function will be expected in all 
cases.  See also 38 C.F.R. § 4.21 (2004).  Tenosynovitis 
under this code is in turn rated on limitation of motion of 
the affected parts, as degenerative arthritis.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  The general rating 
schedules for limitation of motion of the knee are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004).  

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees, and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees, and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a (2004). 

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2004).  

Other diagnostic codes relating to knee disorders are 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5257 (subluxation and instability), and Diagnostic Code 5262 
(impairment of the tibia and fibula).  Id. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA Office 
of General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and a rating in 
excess of 10 percent is not warranted at this time. 

At his April 2002 VA examination, the veteran reported right 
knee pain occurring daily that measured 4 or 5 on a scale of 
10.  He asserted that the pain was aggravated with kneeling, 
walking, and climbing stairs.  With respect to function, he 
reported that his knee was stiff in the morning, that his 
sitting tolerance was limited from 45 minutes to 1 hour due 
to pain, and that his standing tolerance was less than 1 
hour.  On examination, the veteran's right knee did not 
exhibit heat, swelling, or an abnormal gait.  Trendelenburg 
and Romberg were negative, and range of motion was to 145 
degrees flexion and 0 degrees extension with hyperextension.  
Muscle testing was 5/5.  Patellofemoral joint had no effusion 
or thickness, though there was tenderness at the medial 
facets without tenderness of the lateral facets.  Patellar 
compression and apprehension tests were also negative.  The 
veteran exhibited no crepitus, lateral instability, or 
anterior-posterior drawer.  He was ultimately diagnosed with 
right knee medial meniscus degeneration which the examiner 
felt was not service connected or aggravated by service.  An 
April 2004 radiological report showed no significant 
abnormalities.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for right knee patellofemoral stress syndrome.  
As stated previously, the veteran is currently assigned a 10 
percent disability rating for the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 and that his disability is 
rated on limitation of motion of the affected part under 
Diagnostic Codes 5260 and 5261.  As noted in the April 2002 
VA examination report, the veteran's knee had flexion to 145 
degrees with extension to 0 degrees.  As such, a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
5260 and 5261.  

The veteran's right knee disorder also does not warrant a 
rating in excess of 10 percent under Diagnostic Codes 5256, 
5257, or 5262.  There is no evidence that the veteran's right 
knee is characterized by ankylosis or impairment of the tibia 
and fibula so as to warrant a rating in excess of 10 percent 
under Diagnostic Codes 5256 and 5262.  Moreover, Diagnostic 
Code 5257 is not for application as the examiner stated, in 
April 2002, that the veteran's right knee did not exhibit 
lateral instability.  Moreover, there was no evidence of 
crepitus or anterior-posterior drawer.  

Finally, the Board has considered whether the veteran's 
bilateral knee disability warrants a separate additional 
rating under the provisions of VAOPGCPREC 9-98 or VAOPGCPREC 
23-97.  However, the April 2004 radiological report showed no 
significant abnormalities.  Thus, the Board is unable to find 
that there is current X-ray evidence of right knee arthritis.  
As such, the Board finds, therefore, that separate disability 
ratings are not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  

The Board has also considered the veteran's right knee 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca infra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for right knee patellofemoral stress syndrome.  The 
Board concludes that the veteran's right knee disability has 
been appropriately rated as 10 percent disabling.  The 
benefit sought on appeal is accordingly denied.

3.  Instability of the Right Shoulder,
Status Postoperative Bankart Repair

The veteran is currently assigned a 20 percent disability 
rating for postoperative Bankart repair of the right shoulder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2004).  He contends that his right shoulder disability 
is more disabling than currently evaluated and he has 
appealed for an increased rating.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2004).  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant. The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2004).  Here, although the veteran has recently 
indicated that he uses both his left and right hands, and is 
not "left-handed" per se, the Board finds that the more 
probative evidence including his service medical records as 
well as those examinations conducted in closer proximity to 
service indicate that the veteran is left-handed.  As such, 
the Board finds for purposes of this appeal that the veteran 
is left-hand dominant and therefore, his right shoulder is 
his minor shoulder for rating purposes.  Further, as will be 
discussed below, even if the Board were to assume that the 
veteran's right extremity is his dominant one, he still does 
not meet the criteria for a higher rating.  

Diagnostic Code 5202 provides disability ratings based on 
impairment of the humerus.  The minimum evaluation of 20 
percent disabling is available under this Diagnostic Code for 
malunion of the humerus on the minor side and for both 
frequent and infrequent episodes of recurrent dislocation of 
the humerus at the scapulohumeral joint.  An evaluation of 40 
percent disabling is available under this Diagnostic Code on 
the minor side where there is fibrous union of the humerus.  
Non-union of the humerus (false flail joint) on the minor 
side merits an evaluation of 50 percent disabling under 
Diagnostic Code 5202.  Finally, the maximum evaluation of 70 
percent disabling is available under Diagnostic Code 5202 
where there is loss of the head of the humerus (or flail 
shoulder) on the minor side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2004).

Further, Diagnostic Code 5202 also provides that a 20 percent 
evaluation may be assigned for malunion of the humerus of the 
major upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  Id.

Other diagnostic codes relating to shoulder disorders are 
Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation) and Diagnostic Code 5201 (limitation of motion 
of the arm).  Id.

At his February 2001 VA examination, the veteran reported 
that he was left-handed but did many things with his right 
hand.  At that time, he complained of shoulder pain and 
feelings of dislocation.  He stated that when he held his 
right arm over his head or pushed it back, it caused pain.  
The veteran also identified numbness and tingling of the 
right arm that ran from his biceps to his fingertips.  On 
examination, his shoulder exhibited forward flexion to 140 
degrees, extension to 25 degrees, abduction to 140 degrees, 
adduction to 50 degrees, and internal and external rotation 
to 80 degrees.  He was diagnosed with status post Bankart 
procedure to the right shoulder.  

During VA outpatient treatment in February 2001, he 
complained of difficulty raising his right arm and reported 
pain and aching.  On examination, he had tenderness inside 
the right shoulder with palpitation of anterior shoulder at 
site of a previous injury.  He was able to fully adduct his 
arm in stages and with rotation maneuvers.  An X-ray was 
normal.

At his April 2002 VA examination, it was again noted that the 
veteran was left-handed.  At that time, he complained of 
daily shoulder pain that measured a 4/5 on a scale of 10.  On 
examination, the veteran's right shoulder exhibited no heat 
or swelling, though there was some deltoid muscle and 
supraspinatus muscle atrophy.  Range of motion revealed 
flexion to 175 degrees, extension to 45 degrees, adduction to 
175 degrees, abduction to 175 degrees, and external and 
internal rotation to 90 degrees.  No crepitus was observed 
and muscle strength measured 4/5.  He did show some 
tenderness at the coracoid process, anterior joint space, and 
slight tenderness at the biceps tendon.  Insertion area 
tenderness at the supraspinatus area.  With respect to 
instability, the shoulder moved forward inferiorly about 8 
mm., anteriorly about 7 mm., and posteriorly about 6 mm.  The 
veteran was diagnosed with right shoulder instability, status 
post Bankart repair operation directly service-connected.  

During VA outpatient treatment in August 2002, the veteran 
reported that he awoke with numbness and tingling in the 
medial aspect of his right arm and when reaching for objects 
and extending his right arm forward such that he got shooting 
pains in the same area.  In October 2002, the veteran's 
muscle strength measured 5/5 without noted atrophy.  Muscle 
stretch reflexes were normal and symmetric for biceps, 
triceps, and brachioradialis.  Following a nerve conduction 
study, the veteran had normal right medial sensory and motor 
studies, normal right ulnar sensory and motor studies.  X-
rays showed no degenerative joint disease.  

In December 2002, the veteran's range of motion of the right 
shoulder revealed flexion to 140-150 degrees with pain at 
100-110 degrees, abduction was to 140-155 degrees with pain 
at 90-120 degrees, external rotation to 90 degrees with pain 
at 20-30 degrees, internal rotation to 45-60 degrees, and 
extension from 0-35 degrees.  It was noted that the veteran's 
upper extremity endurance was poor.  

In April 2004, the veteran's right shoulder exhibited full 
range of motion and pain with active range of motion through 
horizontal arc that diminished with passive range of motion.  
He showed positive impingement maneuvers, O'Brien's, Speed's, 
Yerguson's, and apprehension.  In May 2004, he was diagnosed 
with mild degenerative disease of the acromioclavicular 
joint; Hill-Sachs lesion with an underlying subchondral geode 
in the humeral head; possible superior labral tear, 
incomplete.  

At his December 2004 personal hearing, the veteran testified 
that he could partially dislocate his right shoulder at will.  
He indicated that when he raised his arm over his head, it 
partially dislocated, affecting his life every day.  

In a January 2005 report, S.I.G., M.D. diagnosed the veteran 
with bilateral shoulder pain.  He asserted that the veteran 
had some mild fluid in the subacromial and subdeltoid bursae, 
questionable thickening of the corporal acromial ligament, 
and minor degenerative changes to the right shoulder.  On 
examination, he had full motion with negative apprehension 
relocation sign.  He had full strength and good endurance 
without atrophy.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for 
postoperative Bankart repair of the right shoulder.  As such, 
the appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
20 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202.  However, the evidence of record has 
not demonstrated that the veteran's right shoulder disability 
has been manifested by fibrous union such that the next 
higher evaluation for a nondominant extremity of 40 percent 
would be in order.  As noted above, the currently assigned 20 
percent evaluation would contemplate recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements of the minor arm.  However, the Board 
notes that such symptomatology is not shown as the medical 
evidence of record primarily shows some instability, but 
mainly complaints of pain, discomfort and limitation of 
motion above the shoulder level.  While it has been noted 
that the veteran is left-handed, he also indicated that he 
can do many things with his right arm.  Thus, to the extent 
that the veteran's appears to assert that his right arm is 
the dominant one, the Board finds that the evidence does not 
show that he meet the criteria for a 30 percent rating for a 
dominant extremity.  Despite the veteran's purported ability 
to use both of his arms for daily activities, there is no 
objective medical evidence of record indicating that he 
exhibits guarding of all movements of his major arm.  On 
examination, the veteran exhibited full range of motion.  In 
addition, in January 2005, Dr. G. asserted that the veteran 
had full motion with negative apprehension relocation sign, 
as well as full strength and good endurance.  The objective 
medical evidence of record has also not shown that the 
veteran's right arm disability is manifested by loss of head 
of the humerus, or nonunion of the humerus.  As such, a 
rating in excess of 20 percent is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board has also considered the veteran's right shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
evaluating limitation of motion.  However, on examination in 
January 2001, April 2002, and December 2002, range of motion 
was full.  The Board notes that a rating in excess of 20 
percent under Diagnostic Code 5201 requires limitation of 
motion to just 25 degrees from the side.  Thus, an increased 
rating is not warranted under Diagnostic Code 5201.

The Board has also considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca infra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for 
postoperative Bankart repair of the right shoulder and the 
claim is denied.



C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  


ORDER

Service connection for a left knee disorder, to include as 
secondary to right knee patellofemoral stress syndrome, is 
denied.

Service connection for a left shoulder disorder, to include 
as secondary to postoperative Bankart repair of the right 
shoulder, is denied. 

A rating in excess of 10 percent for right knee 
patellofemoral stress syndrome is denied. 

A rating in excess of 20 percent for instability of the right 
shoulder, status postoperative Bankart repair is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


